
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 659
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2012
			Ms. Bass of
			 California (for herself, Mr.
			 Andrews, Mrs. Bachmann,
			 Mr. Bartlett,
			 Ms. Berkley,
			 Mr. Bishop of New York,
			 Mrs. Black,
			 Mrs. Blackburn,
			 Ms. Bonamici,
			 Mr. Brady of Pennsylvania,
			 Mr. Braley of Iowa,
			 Mrs. Capps,
			 Mr. Cardoza,
			 Mr. Carnahan,
			 Mr. Carson of Indiana,
			 Ms. Castor of Florida,
			 Mrs. Christensen,
			 Mr. Cicilline,
			 Mr. Clarke of Michigan,
			 Ms. Clarke of New York,
			 Mr. Cleaver,
			 Mr. Clyburn,
			 Mr. Cohen,
			 Mr. Cooper,
			 Mr. Conyers,
			 Mr. Costa,
			 Mr. Costello,
			 Mr. Courtney,
			 Mr. Critz,
			 Mr. Crowley,
			 Mr. Davis of Illinois,
			 Ms. DeGette,
			 Ms. DeLauro,
			 Mr. Doggett,
			 Mr. Fattah,
			 Mr. Grijalva,
			 Mr. Grimm,
			 Mr. Gutierrez,
			 Ms. Hahn, Ms. Hanabusa, Mrs.
			 Hartzler, Mr. Hastings of
			 Florida, Ms. Hirono,
			 Mr. Holden,
			 Mr. Hoyer,
			 Mr. Huelskamp,
			 Ms. Jackson Lee of Texas,
			 Mr. Johnson of Illinois,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Johnson of Georgia,
			 Mr. Kildee,
			 Mr. Langevin,
			 Mr. Larsen of Washington,
			 Mr. Latham,
			 Ms. Lee of California,
			 Mr. Lewis of Georgia,
			 Mrs. Maloney,
			 Mr. Marino,
			 Mr. Markey,
			 Ms. Matsui,
			 Mrs. McCarthy of New York,
			 Ms. McCollum,
			 Mr. McDermott,
			 Mr. McGovern,
			 Ms. Moore,
			 Mr. Moran,
			 Mrs. Myrick,
			 Mr. Nunnelee,
			 Mr. Olver,
			 Mr. Pallone,
			 Mr. Perlmutter,
			 Mr. Peters,
			 Mr. Peterson,
			 Mr. Platts,
			 Mr. Polis,
			 Mr. Rangel,
			 Ms. Richardson,
			 Ms. Roybal-Allard,
			 Mr. Ryan of Ohio,
			 Mr. Schiff,
			 Mr. Schilling,
			 Mr. Scott of Virginia,
			 Mr. Serrano,
			 Ms. Sewell,
			 Mr. Stark,
			 Mr. Thompson of California,
			 Ms. Tsongas,
			 Mr. Walz of Minnesota,
			 Ms. Wilson of Florida,
			 Ms. Woolsey, and
			 Mr. Yarmuth) submitted the following
			 resolution; which was referred to the Committee on Ways and Means
		
		RESOLUTION
		Recognizing the goals and ideals of
		  National Foster Care Month.
	
	
		Whereas the Nation's foster care system provides for
			 approximately 408,000 children each day who are unable to live safely with
			 their biological parents due to abuse and neglect;
		Whereas we all have a legal and moral responsibility to
			 provide the best care possible for children when they cannot remain in their
			 homes;
		Whereas foster children, like all children, deserve no
			 less than a safe, loving, and permanent home;
		Whereas there were approximately 254,000 youth that
			 entered the foster care system in 2010 while over 107,000 youth were eligible
			 and awaiting adoption at the end of 2010;
		Whereas, in fiscal year 2010, almost 53,000 children were
			 adopted out of foster care while the number of those who aged
			 out of the foster care system without finding a permanent family was
			 over 27,900;
		Whereas foster parents are the frontline caregivers for
			 children who cannot safely remain with their biological parents and provide
			 physical care, emotional support, education advocacy, and are the largest
			 single source of families providing permanent homes for children leaving foster
			 care to adoption;
		Whereas children in foster care who are placed with
			 relatives, compared to children placed with non-relatives, have more stability
			 (fewer changes in placements), have more positive perceptions of their
			 placements, are more likely to be placed with their siblings, and demonstrate
			 fewer behavioral problems;
		Whereas some relative caregivers receive less financial
			 assistance and support services than do foster caregivers;
		Whereas recent studies show foster children enrolled in
			 Medicaid were prescribed antipsychotic medications at nearly 9 times the rate
			 of other children receiving Medicaid;
		Whereas children in foster care are much more likely to
			 face educational instability with 65 percent of former foster children
			 experiencing at least 7 school changes while in care;
		Whereas an increased emphasis on prevention and
			 reunification services is necessary to reduce the number of children that are
			 forced to remain in the foster care system;
		Whereas children aging out of foster care
			 need and deserve a support system as they work to secure affordable housing,
			 obtain health insurance, pursue higher education, and acquire adequate
			 employment;
		Whereas Federal legislation over the past 3 decades,
			 including the Adoption Assistance and Child Welfare Act of 1980, the Adoption
			 and Safe Families Act of 1997, the Fostering Connections to Success and
			 Increasing Adoptions Act of 2008, and the Child and Family Services Improvement
			 and Innovation Act of 2011 provided new investments and services to improve the
			 outcomes of children in the foster care system;
		Whereas State and local governments, and other child
			 serving agencies, have also invested in child welfare service improvements in
			 order to provide stable, permanent homes for children;
		Whereas more work and investments are needed to provide
			 the necessary array of services to these children; and
		Whereas May would be an appropriate month to designate as
			 National Foster Care Month to provide an opportunity to acknowledge the
			 accomplishments of the child welfare workforce, foster parents, advocacy
			 community, and mentors and the positive impact they have on children's lives:
			 Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals and ideals of National
			 Foster Care Month;
			(2)recognizes foster
			 children throughout the Nation for their ongoing tenacity, courage, and
			 resilience while facing life challenges;
			(3)honors the
			 tireless efforts of those who work to improve outcomes for children in the
			 child welfare system;
			(4)acknowledges the
			 exceptional alumni of the foster care system who serve as advocates and role
			 models for children who remain in care;
			(5)recognizes the
			 significant improvements to Federal, State, and local child welfare policy; and
			(6)reaffirms the need
			 to work through the programs provided under parts B and E of title IV of the
			 Social Security Act, and through other programs, to support vulnerable
			 families, invest in prevention and reunification services, promote adoption in
			 cases where reunification is not in a child's best interest, adequately serve
			 those children brought into the foster care system, and facilitate the
			 successful transition into adulthood for children that age out
			 of the foster care system.
			
